

117 HRES 221 IH: Expressing support for designation of March 14, 2021, as “National Pi Day”.
U.S. House of Representatives
2021-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 221IN THE HOUSE OF REPRESENTATIVESMarch 11, 2021Mr. Foster (for himself, Ms. Johnson of Texas, Mr. McNerney, Mr. Rush, Mr. Casten, Mr. Schiff, Mr. Himes, Mr. Kilmer, Mr. Cohen, Mr. Tonko, Ms. Kaptur, and Ms. Houlahan) submitted the following resolution; which was referred to the Committee on Science, Space, and TechnologyRESOLUTIONExpressing support for designation of March 14, 2021, as National Pi Day.Whereas the Greek letter (Pi) is the symbol for the ratio of the circumference of a circle to its diameter;Whereas the ratio Pi is an irrational number, which will continue infinitely without repeating, and has been calculated to over 50 trillion digits;Whereas Pi is a fundamental mathematical constant that has been studied throughout history and is central in mathematics as well as science and engineering;Whereas mathematics and science are a critical part of our children’s education;Whereas aptitude in mathematics, science, and engineering is essential for a knowledge-based society;Whereas, according to the 2015 Trends in International Mathematics and Science Study (TIMSS) survey done by the National Center for Education Statistics, American children in the fourth and eighth grades were outperformed by students in other countries including Singapore, South Korea, Taiwan, and Japan;Whereas students from underrepresented minorities and from schools with high poverty rates have lower than average scores on the TIMSS survey;Whereas, while through eighth grade girls and boys have similar math and science scores on the TIMSS survey, there is a significant gender gap in math and physics scores at the end of high school;Whereas the United States needs to reinforce mathematics and science education for all students in order to better prepare children for the future and to succeed in a 21st-century economy;Whereas the National Science Foundation has been driving innovation in math and science education at all levels from elementary through graduate education since its creation 71 years ago;Whereas mathematics and science can be a fun and interesting part of a child’s education, and learning about Pi can be an engaging way to teach children about geometry and attract them to study science and mathematics; andWhereas Pi can be approximated as 3.14, and thus March 14, 2021, is an appropriate day for National Pi Day: Now, therefore, be itThat the House of Representatives—(1)supports the designation of a Pi Day and its celebration around the world;(2)recognizes the continuing importance of the National Science Foundation’s math and science education programs; and(3)encourages schools and educators to observe the day with appropriate activities that teach students about Pi and engage them about the study of mathematics.